DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This final office action is in response to the communication received on 2 August 2022.  Amendments to claims 22,29, and 36 are acknowledged and have been carefully considered.  Claims 1-21 are cancelled.  Claims 42 and 43 are new.  Claims 22-43 are pending and considered below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-29, 32-36, and 39-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tseng et al. (20130036165) in view of Bales et al. (20110313649).

Claims 22, 29, and 36:	Tseng discloses a computer-implemented method, storage medium, and system comprising: 
receiving, by a mobile application executing on a user computing device and from a server over a network ([12 “smart phone, a personal digital assistant….configured to communicate with the third-party content object provider,”]), a first deal and a second deal ([41 “each pin represents a content object in actionable proximity to a user (e.g., a nearby friend, deal, etc.),”]); 
providing, by the mobile application executing on the user computing device and to a display device of the user computing device, a user interface having an area that includes visible indicia of at least (i) a first representation of the first deal, and (ii) a second representation of the second deal ([41 “UI (or User Interface) module 290 is configured to display a map containing pins on a user device 110, where each pin represents a content object in actionable proximity to a user (e.g., a nearby friend, deal,” 54 “From the relevance scores of the content objects, the social networking system 130 selects 335 the content objects for a user, e.g., from a ranking of highest relevance score to lowest, or by selection of the highest relevance scored items. The social networking system 130 responds to the user's request for relevant content objects. The content objects are provided to the user,”]); 
accessing, by the mobile application executing on the user computing device and at the user computing device, a user profile ([22 “system 130 stores user profiles describing the users of a social network in a user profile store 240. The user profiles include biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, location,” 23, 35, 52]); 
receiving, by the mobile application executing on the user computing device and from an input device of the user computing device, a zoom input ([59 “requesting user is presented with multiple zoom settings 405 to allow a requesting user to switch between different zoom levels of the surrounding environment,”]); 
responsive to receiving the zoom input: determining, by the mobile application executing on the user computing device, a first relevance of the first deal ([58-60, 61 “number of pins 415 or block pins 420 is based on a relevance score threshold. Only content objects above the relevance score threshold are displayed as part of pins 415 or block pins 420. The relevance score threshold may vary depending upon the zoom level. For example, at a immediate vicinity zoom level 405a, there may be comparatively few content objects that are present to provide to the requesting user, and thus the relevance score threshold for this zoom level may be lower. In contrast, at a far away zoom level 405c, there may be many more content objects as compared to the immediate vicinity zoom level 405a case, and as a result the relevance score threshold for this zoom level may be higher….Adjusting the relevance score threshold based on zoom level ensures that the user is always presented with a sufficient, but not excessive, number of pins,”]); 
determining, by the mobile application executing on the user computing device, a second relevance of the second deal ([58-61]); 
comparing, by the mobile application executing on the user computing device, the first relevance to a predetermined threshold ([61]); 
comparing, by the mobile application executing on the user computing device, the second relevance to the predetermined threshold ([61]); and 
Tseng discloses the presentation of deals to a user according to a relevance to a user profile ([22, 23]) and location ([28]), and Tseng does not explicitly disclose, however Bales discloses:
increasing, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, a size of the first representation of the first deal rendered as a first tile relative to the size of the second representation of the second deal rendered as a second tile ([65 “degrees of relevance can then be used to determine the different levels of visibility of the respective map objects when differentially rendering the map on selection of a different zoom level,” 67, 69, 77 “custom zooming platform 103 determines to render one or more of the plurality of objects with the at least one different level of visibility with respect to other ones of the plurality of objects based, at least in part, on the respective degrees of relevance, the level of zoom,”]), wherein the first tile comprises first text indicating a discount offering for a product or service associated with the first deal and the second tile comprises second text indicating a discount offering for a product or service associated with the second deal, wherein the first text indicates a different discount offering than the second text ([21 “smart or custom zooming of a map or geographic representation by differentially rendering map objects or text based, at least in part, on context and/or relevance,” 72 “when zooming into a five mile radius from the current location to take a coffee break, the user sets the criteria to prioritize coffee shops, convenience stores, supermarkets, etc. by user preferences, by distance, by price, or a combination thereof….preferences for selecting stores that are closer to the user's current position and/or closer to the route the user is travelling on and that offer lower prices,” 77 “the street "Arlington Blvd." is on the traveling route (i.e., one user context) so the line 417 representing the street is thicker than the line 421 of the street "Bird Rd.," and the text 419 has a bigger font size than the one of the text 423,”]), and the first tile is displayed larger than the second tile on the display device, wherein the increasing of the size of the first representation relative to the size of the second representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold ([22 “system 100 determines respective degrees of relevance of the objects based the user, the user device, and/or related context information, to render the objects with different levels of visibility on the map. The context information includes at least user navigation data, user preferences, or a combination thereof,” 42, 43 46 “prioritize the objects based on one or more criteria to adjust the different levels of visibility and render accordingly,” 50 “hotel name images are defined as a font size 14 or as twice bigger as gas station symbols. Thereafter, the module 207 displays the objects accordingly for the next zoom level,” 75 “coffee shop symbols are twice lager than convenience store symbols, and they will be flashing with yellow light on the screen at the selected zoom level,”]). 
Therefore it would be obvious for Tseng to increase, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, a size of the first representation of the first deal rendered as a first tile relative to the size of the second representation of the second deal rendered as a second tile, wherein the first deal is a different discount offering than the second deal, and the first tile is displayed larger than the second tile on the display device, wherein the increasing of the size of the first representation relative to the size of the second representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 25, 32, and 39:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 36 and Tseng further discloses: 
decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold ([61]) and comprises: 
determining that the first relevance of the first deal is less than a maximum threshold and is greater than the second relevance ([61 “number of pins 415 or block pins 420 is based on a relevance score threshold. Only content objects above the relevance score threshold are displayed as part of pins 415 or block pins 420. The relevance score threshold may vary depending upon the zoom level,” 28, 30]); 
determining that the second relevance of the second deal is greater than a minimum threshold and is less than the first relevance and the maximum threshold ([61, 28, 30]); 
Tseng discloses the display of relevant deals to a user in accordance with user preferences and the receipt of a zoom input and Tseng does not explicitly disclose, however Bales discloses:
displaying the first representation in a first portion of the area ([79 “calculates a relevance level of each apartment unit 511a-511c, and determines the levels of visibility of their respective map objects accordingly for rendering in the map,” 80, 81, Fig. 5]); and 
displaying the second representation in a second portion of the area, the second portion being smaller than the first portion ([79, 80, 81, Fig. 5 (i.e., see element 511c)]). 
	Therefore it would be obvious for Tseng to display the first representation in a first portion of the area and display the second representation in a second portion of the area, the second portion being smaller than the first portion as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 26, 33, and 40:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 36 and Tseng further discloses: 
determining a first relevance of the first deal is based on the user profile and comprises comparing a location in the user profile with a first location associated with the first deal ([22, 28 “calculate the relevance score, the relevance and ranking engine 225 determines a location value by comparing the content object location and a current location for the user device 210, determines an interest value based on whether the content object categories are included in the user's interests, determines a time value based on whether the current time is within the delivery time range for the content object, and determines a connection value based on how many of the user's connections are associated with the content object,”]); and 
determining a second relevance of the second deal is based on the user profile and comprises comparing the location in the user profile with a second location associated with the second deal ([22, 28]).  

Claims 27, 34, and 41:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 36 and Tseng further discloses wherein:
the user profile includes information indicating one or more of a behavior of a user, an interest of the user, a location associated with the user, a device associated with the user, an input received from the user, an action associated with the user, and a frequency of the action ([22, 23]); and 
each of the first deal and the second deal includes an indication of a monetary discount ([6, 14, 41 “incentive content objects, such as coupons, discount tickets, gift certificates,” 57]).  
	Tseng discloses the presentation of user related discounts based upon user profiles and activities, and Tseng does not explicitly disclose, however Bales discloses:
the user profile is stored in the user computing device ([37 “historical and contextual navigation data is stored and/or cached locally,” 38, 39 “database 111 further includes context information and user preference information,” 40]).
Therefore it would be obvious for Tseng wherein the user profile is stored in the user computing device as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 28 and 35:	Tseng in view of Bales discloses the computer-implemented method as for claims 22 and 35 and Tseng further discloses wherein: 
responsive to determining the first relevance of the first deal and the second relevance of the second deal, determining a visual hierarchy for displaying the first deal and the second deal ([28 “From the relevance scores for each content object, the relevance and ranking engine 225 ranks the content objects for a user, e.g., from highest relevance score to lowest. The relevance and ranking engine 225 then can select content objects to send to a notification controller 265, or can serve the highest ranked content object directly to the user device 110 as a notification(s),”]) wherein: 
the visual hierarchy is directly proportional to a relevance of a deal based on the user profile stored in the user computing device ([41 “content objects selected to be presented as pins to the user are those content objects with sufficiently high relevance scores,” 42]); and 
the visual hierarchy is visually represented by features that include one or more of a symmetry, a proximity (41 “each pin represents a content object in actionable proximity to a user]), a density ([58, 59]), a repetition, and a texture ([59]). 

	Claim 42:	Tseng in view of Bales discloses the computer-implemented method as for claim 22 above and Tseng does not explicitly disclose, however Bales discloses wherein increasing the size of the first representation of the first deal rendered as the first tile relative to the size of the second representation of the second deal rendered as the second tile causes a corresponding increase in a text-size of the first text relative to a text-size of the second text ([21 “smart or custom zooming of a map or geographic representation by differentially rendering map objects or text based, at least in part, on context and/or relevance. In one embodiment, on initiating a zoom or otherwise specifying a zoom level, the differential rendering of system 100 modifies the visibility of contextually relevant map objects with respect to other map objects. By way of example, the system 100 can modify visibility by enlarging the text size for labels associated with map objects, changing the color of the map objects, increasing line weights of the map objects,”]). Examiner Note: Examiner interprets under a broadest reasonable interpretation the rendering of individual and specific map objects including text with variable zoom levels to disclose the changes of element sizes with respect to a process which coordinates zoom levels across elements of a tiled display in accordance with a number of factors including user information, location information, and other information.
Therefore it would be obvious for Tseng wherein increasing the size of the first representation of the first deal rendered as the first tile relative to the size of the second representation of the second deal rendered as the second tile causes a corresponding increase in a text-size of the first text relative to a text-size of the second text as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 23, 24, 30, 31, 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tseng et al. (20130036165) in view of Bales et al. (20110313649) and in further view of Setlur et al. (20110063301).

Claims 23, 30, and 37:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 35 and Tseng discloses the display of relevant deal objects in accordance with a zoom operation and Tseng does not explicitly disclose, however Setlur discloses:
decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold and comprises: determining that the first relevance of the first deal is greater than the predetermined threshold ([45 “map object classified in the highest importance or relevance category,” 46]).
Therefore it would be obvious for Tseng wherein decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold and comprises: determining that the first relevance of the first deal is greater than the predetermined threshold as per the steps Setlur in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 24, 31, and 38:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 35 and Tseng discloses the display of relevant deal objects in accordance with a zoom operation and Tseng does not explicitly disclose, however Setlur discloses: 
decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold and comprises: determining that the second relevance of the second deal is less than the predetermined threshold ([45 “map object classified in the highest importance or relevance category may nonetheless be prioritized lower for rendering if another object that is only slight less importance is located closer to the a user,” 46]). 

Allowable Subject Matter
	The Examiner has determined that the claimed subject matter as provided for in claim 43, if incorporated into the independent claims, would result in the instant invention allowable over the combination of cited to art rejections in view of Tseng, Bales, and Setlur.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 2 August 2022 with respect to the rejection of claims 22-43 have been carefully considered and are addressed below.
Double Patenting
	The Applicants’ amendments to independent claims more clearly specifying the text indicators related to the discount offerings for a product or service as well as the lack of recitations with respect to the implementation of a latent Dirichlet allocation (LDA) technique for the determination of deal relevance result in the instant claims being divergent from the parent application and issued patent 10,762,535 and therefore the rejection of the claims with respect to non-statutory double patenting is withdrawn. 
Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 2 August 2022 have been fully considered but they are not persuasive. 
Applicants amended the independent claims to more precisely claim the provision of relevant discounts denoted as recited, “wherein the first tile comprises first text indicating a discount offering for a product or service associated with the first deal and the second tile comprises second text indicating a discount offering for a product or service associated with the second deal, wherein the first text indicates a different discount offering than the second text,” and argue that the combination of references Tseng in view of Bales does not disclose the amended limitation.  Specifically the Applicants argue that “Bales is completely silent with respect to increasing the size of a first tile that includes first text indicating a discount offering for a product or service associated with a first deal relative to a size of a second tile that includes second text indicating a different discount offering for a product or service associated with second deal.  Indeed, Bales does not even discuss any embodiments that include discount offerings for products or services.”
Examiner respectfully disagrees and replies that as cited to above, Bales discloses the provision of display tiles containing a range of information relevant to user specific and directed information including business, location, and other related information including item and price information.  As well, Bales discloses the priority zooming of particular tiles to represent degrees of relevance to the user in terms of user profile or preferences.  As cited to above at least at paragraphs , the zooming and relevance emphasis of tile elements including text is disclosed at least at paragraphs [21] which discloses the modification of visibility by variable text sizing, and other variable map features, [72] which discloses the implementation of zooming criteria with respect to pricing information including lower prices, and [77] which discloses the use of thicker lines and variable font sizes to emphasize particular elements.  Taken together with the other relevant disclosures of Bales the Examiner maintains that the combination of Tseng and Bales discloses the amended claim elements as cited to above such that a person of skill in the art would appreciate that the prior art discloses the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Moore et al. (20140013271) for disclosures related to the allocation of tiles on a mobile device screen in according to selections made with respect to tile activity measures and multitasking measures.  See at least paras. [59]-[66] and Figs. 7A-7F.
See Bankhead et al. (8,605,119) for disclosures related to the identification of scalable elements of image modules and the implementation of the dimensional fitting for the display of image modules on a computing device display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682